Exhibit 10.2

 

FIRST AMENDMENT - EMPLOYMENT AGREEMENT

 

This Amendment (the “Amendment”) is entered into as of October 13, 2017 (the
“Amendment Effective Date”) by and between AMC ENTERTAINMENT HOLDINGS, INC., as
successor in interest to AMC Entertainment Inc. (“Company”) and STEPHEN COLANERO
(“Executive”), and amends the Employment Agreement between Company and Executive
dated November 24, 2009 (the “Agreement”).  Each of Company and Executive are
referred to herein as a “Party” and collectively as the “Parties”.  Capitalized
terms used in this Amendment shall have the meaning ascribed to such terms in
the Agreement, unless otherwise defined herein.

 

RECITALS

WHEREAS, AMC and Executive have agreed to amend the Agreement as more
particularly described herein;

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereby agree as follows:

 

*****

I.



Section 2 is hereby deleted in its entirety and replaced with the following:

 

2. Period of Employment.  The “Period of Employment” shall be a period of two
years commencing on the Effective Date and ending at the close of business on
the second anniversary of the Effective Date (the “Termination Date”); provided,
 however, that this Agreement shall be automatically renewed, and the Period of
Employment shall be automatically extended, for one (1) additional year on the
Termination Date and each anniversary of the Termination Date thereafter.  The
term “Period of Employment” shall include any extension thereof pursuant to the
previous sentence.  Notwithstanding the foregoing, the Period of Employment is
subject to earlier termination as provided below in this Agreement.

 

II.



Entire Agreement.  Except as herein expressly amended, all terms, covenants and
provisions of the Agreement are and shall remain in full force and effect, and
all references therein to such Agreement shall henceforth refer to the
Agreement, as amended by this Amendment.  This Amendment shall be deemed
incorporated into, and a part of, the Agreement. 

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
by their authorized representatives as of the Amendment Effective Date.

AMC ENTERTAINMENT HOLDINGS, INC.STEPHEN COLANERO

 

By/s/ Adam Aron/s/ Stephen A Colanero



Name:Adam Aron

Title:CEO & President



--------------------------------------------------------------------------------